Title: To Benjamin Franklin from James Logan, 6 October 1749
From: Logan, James
To: Franklin, Benjamin


My friend B Fr
8br [October] 6th [1749]
I absolutely forgot to mention what I principally intended yesterday. Thy telling me what were the most likely paper Mills to Supply me with 6 or 7 sheets or more of Pastboard of about 19 or 20 inches in length and 15 in breadth and what rolling presses were [in] town to smooth them, an exact account of which to be prepared to day and Sent in the Morning with thy proposal for the Academy will very much [oblige] thine Affectionately
J L

Be pleas’d also to inform me what the Translators name of the fr[ench] Polybius is. Tis M. Folard in 6 Voll. 4to with many Cuts.
